Name: Regulation (EEC) No 2753/75 of the Council of 29 October 1975 on imports of durum wheat from Morocco
 Type: Regulation
 Subject Matter: trade;  Africa;  plant product
 Date Published: nan

 No L 281/94 Official Journal of the European Communities 1 . 11 . 75 REGULATION (EEC) No 2753/75 OF THE COUNCIL of 29 October 1975 on imports of durum wheat from Morocco THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament (1 ); Whereas Article 8 of Annex 1 to the Agreement establishing an Association between the European Economic Community and the Kingdom of Morocco lays down special arrangements for imports of durum wheat falling within subheading 10.01 B of the Common Customs Tariff and originating in Morocco within the meaning of the Protocol on the definition of the concept of 'originating products' and on methods of administrative cooperation ; whereas the implementation of these arrangements necessitates the adoption of rules of application, ^ HAS ADOPTED THIS REGULATION: Article 1 The levy on imports of durum wheat into the Community, falling within subheading 10.01 B of the Common Customs Tariff and originating iri Morocco within the meaning of the Protocol on the definition of the concept of 'originating products ' and on methods of administrative cooperation annexed to the Agreement establishing an association between the European Economic Community and the Kingdom of Morocco, which are shipped direct from that country to the Community, shall be that fixed in pursuance of Article 13 of Regulation (EEC) No 2727/75 (2 ), less 0-5 unit of account per metric ton. Article 2 The provisions of this Regulation shall apply from the date of entry into force of the Agreement establishing an association between the European Economic Community and the Kingdom of Morocco and throughout the period of application of that Agreement. Article 3 1 . Council Regulation (EEC) No 1464/69 (8 ) of 23 July 1969 on imports of durum wheat from Morocco, is hereby repealed. 2 . References to the Regulation repealed by virtue of paragraph 1 shall be construed as references to this Regulation . Article 4 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and direcdy applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (*) Opinion delivered on 16 October 1975 (not yet published in the Official Journal). (2) See page 1 of this Official Journal. (3) OJ No L 197, 8 . 8 . 1969, p. 91 .